DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 21-40 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: The 11/22/2021 claim amendments have rendered moot the objections to the drawings and the rejections under 35 U.S.C. 112(a) and 112(b). The subject matter that necessitated the objections to the drawings has been deleted from the claims. Also, the 112(a) and 112(b) rejections were necessitated by the inclusion of claimed subject matter not present in the disclosure of the present application, and this subject matter has been removed from the claims, and the claims are now clear and directed to subject matter supported by the disclosure, which can most simply be seen by when comparing the drawings to the amended claims.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Collins (2011/0161119), and prior art found in an updated search relevant to the amended subject matter includes Toms et al. (2007/0129886).
Collins teaches a user interacting with a slider in order to change a “display area” (referring to the claim language of the present application), which then renders obvious swipe input” as claimed. However, the amended claims are not clearly directed to the subject matter such as that seen in FIG. 4 of the present application, where a “swipe input” scrolls from a first display area to a second display area, where each display area illustrates a separate route. This is in contrast to Collins, where the slider of Collins is used to highlight different routes as the slider is moved.
As mentioned above, prior art found in an updated search relevant to the amended subject matter includes Toms et al. (2007/0129886), where Toms et al. teaches allowing a user to scroll through a route list (Toms et al.; see P[0016]). However, Toms et al. fails to teach the equivalent of the claimed “a swipe input on the display screen of the computing device to scroll to a second informational display area of the plurality of informational display areas”, where each display area presents “a corresponding route of” a “plurality of routes”, where the display areas can be seen in FIG. 4 of the present application. In other words, while the prior art may render obvious simply a list of routes, the prior art does not teach or render obvious scrolling through multiple display areas, where each display area presents a specific route of a plurality of routes. Although it may appear to be a design choice to present routes in separate areas or “windows” of a display, the Examiner could not find any motivation in the prior art for modifying the prior art to have a list of routes be a list of different displayed areas that each display a specific route, and also scrolling through these areas as claimed. The Examiner notes that the Applicant’s disclosure only defines these “informational display areas” as described above by the Examiner and as seen in FIG. 4, therefore, the Applicant is limited to this definition of the claimed “informational display areas”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662